Opinion issued December 21, 2012




                                      In The
                             Court of Appeals
                                   For The
                        First District of Texas
                          ————————————
                            NO. 01-12-01013-CV
                            NO. 01-12-01022-CV
                   ———————————
IN RE CECELIA MARIE RYAN AND SUZANNE SCHWAB-RADCLIFFE,
                         Relators



           Original Proceeding on Petitions for Writ of Mandamus



                        MEMORANDUM OPINION

     Relators, Cecelia Ryan and Suzanne Schwab-Radcliffe, have filed a petition
                                      1
for writ of mandamus in this Court.       See TEX. GOV’T CODE § 22.221 (Vernon

2004); see also TEX. R. APP. P. 52.1. Ryan and Schwab-Radcliffe challenge the

trial court’s orders disqualifying Schwab-Radcliffe, a licensed attorney, from
1
     The underlying case is In the Matter of the Marriage of Peter James Ryan and
     Cecelia Ryan, cause number 12-FD-1843, County Court at Law No. 3 of
     Galveston County, Texas.
representing Ryan “in this matter” and disqualifying her from representing “any

family law client” in the Galveston County Court while Suzanne Schwab-Radcliffe
                                                                          2
is “also employed as the County’s Associate Family Law Judge.”                They also

challenge a contempt order signed by the trial court against Radcliffe. 3

       We conditionally grant the petitions for writ of mandamus.

                                        Background

       Cecelia Ryan retained attorney Suzanne Schwab-Radcliffe to represent her

in a divorce action filed in Galveston County Court at Law No. 3. Schwab-

Radcliffe is also employed as a part-time associate family law judge in the 306th

District Court of Galveston County. An order signed on October 23, 2001, by the

then-presiding judges of the 306th District Court and the three Galveston county

courts at law, provided that cases in which Schwab-Radcliffe was attorney of

record, shall automatically be transferred to one of the three county courts at law

on a rotating basis. 4

       Without a request from any party, notice or hearing, the trial court signed an

order disqualifying Radcliffe-Schwab “as attorney of record in this matter.” In the

order, the trial court indicated that it found there “to be a clear conflict of interest

2
       Appellate Cause Number 01-12-01013-CV
3
       Appellate Cause Number 01-12-01022-CV
4
       The then-presiding judge of Galveston County Court at Law No. 3, who signed the
       October 23, 2001 order, is not the respondent in these mandamus proceedings.
                                           2
between [Schwab-Radcliffe’s] role as an advocate for her client, and [her] judicial

obligations and responsibilities” as an associate judge. The court continued that it

found that “the Associate Judge must be disqualified from this matter and should

be disqualified from representing family law clients in this County.” As authority

for the disqualification order, the trial court cited the “Code of Judicial Conduct,

Canons 1–4.”

      Also on October 3, 2012, Radcliffe-Schwab filed, on behalf Ryan, a motion

to recuse the trial court judge.      The motion asserted that the trial judge’s

impartiality “might reasonably be questioned” because an email sent by the judge

to the Galveston County District Clerk and the Galveston County Attorney “shows

an inherent bias against [Radcliffe-Schwab].” The referenced email message was

attached to the motion to recuse.

      On October 10, 2012, the trial court signed an order holding Schwab-

Radcliffe in contempt for filing “pleadings” on behalf of Ryan after the October 3

disqualification order was signed. Relators assert in their mandamus petitions that

this references the recusal motion filed on October 3. In addition, the trial court

struck “all motions filed by the County’s Associate Judge after the date of this

Court’s last [disqualification] Order.” Relators assert that the effect was to strike

the motion seeking to recuse the trial judge.




                                          3
      On October 15, 2012, again, without a motion being filed, Schwab-Radcliffe

being provided with notice, or a hearing being conducted, the trial court signed a

“Standing Order of Disqualification.” The order provides as follows:

      This Court previously concluded that allowing the County’s Associate
      Family Law judge to also represent family law clients in this Court
      would cast doubt on an impartial judiciary. This Court found such
      representation constitute a clear conflict of interest between the
      attorney’s role as advocate for her client, and the attorney’s judicial
      obligation and responsibilities in this Courthouse. See e.g., Texas
      Code of Judicial Conduct, Canons I–IV; Ethics Opinion1 32.

      The Court’s prior Orders were based on a laundry-list of factual
      examples that would convince any reasonable person that the
      Associate Family Law Judge’s representation of family law clients in
      this courthouse would run afoul of the permissible Canons.
      Therefore, this Court previously disqualified Ms. Schwab-Radcliffe
      from representing any family law client in this Court while she is also
      employed as the County’s Associate Family Law Judge.

      As a standing order, it is ordered that Ms. Schwab-Radcliffe,
      including her law firm, is disqualified from representing family law
      clients in this Court while she is also employed as the County’s
      Associate Family Law Judge.

      It is further ordered that violations of this Order shall be enforceable
      by contempt.

      On October 18, 2012, the trial court signed a new docket control order. The

earlier docket control order had set trial for March 21, 2013. The new docket

control order, signed after Schwab-Radcliffe’s disqualification, moved the trial

setting up nearly three months to December 19, 2012.

      On November 12, 2012, relators filed these petitions for writ of mandamus.

                                         4
They contend that the trial court has abused its discretion by signing the October 3,

2012 order disqualifying Schwab-Radcliffe from representing Ryan “in this

matter” and by signing the October 15, 2012 standing disqualification order.

Relators also contend that the trial court abused its discretion by signing the

October 10, 2012 order of contempt. Relators request this Court to order the trial

court to vacate the disqualification and contempt orders.

      On December 14, 2012, relators filed a motion in this Court requesting a

stay of the December 19 trial setting. Also on that date, the trial court signed an

order, sua sponte, dismissing the case without prejudice. The trial court stated in

the dismissal order that the case was dismissed because the parties had failed to

meet certain deadlines set by the scheduling order. The dismissal order does not

vacate the earlier signed dismissal orders or the contempt order.

                                Standard of Review

      To be entitled to the extraordinary relief of a writ of mandamus, relators

must show the trial court abused its discretion and there is no adequate remedy by

appeal.   In re Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig.

proceeding). A trial court abuses its discretion if it reaches a decision so arbitrary

and unreasonable that it constitutes a clear and prejudicial error of law, or if it

clearly fails to correctly analyze or apply the law. In re Cerberus Capital Mgmt.,




                                          5
L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992) (orig. proceeding).

                             Disqualification Orders

      Because an appeal is inadequate when a trial court abuses its discretion in

disqualifying a party’s attorney, In re Guar. Ins. Servs., 343 S.W.3d 130, 132 (Tex.

2011) (orig. proceeding); In re Cerberus Capital Mgmt., 164 S.W.3d at 383,

mandamus is an appropriate means of correcting an erroneously issued order of

disqualification.

      Here, the trial court acting without a motion or request from any party,

without notice to Schwab-Radcliffe or to Ryan, and with no hearing, sua sponte

signed orders (1) disqualifying Schwab-Radcliffe from representing Ryan “in this

matter” and (2) disqualifying Schwab-Radcliffe from “from representing family

law clients in [Galveston County Court at Law No. 3] while she is also employed

as the County’s Associate Family Law Judge.” As reflected in the orders, the trial

court based its disqualification of Schwab-Radcliffe on its findings that her

representation of clients in family law cases in Galveston county court violates

canons one through four of the Code of Judicial Conduct.

      Relators contend that it was an abuse of discretion for the trial court to

disqualify Schwab-Radcliffe without notice or a hearing. We agree. The Supreme

Court of Texas has said that disqualification is a severe remedy. In re Sanders,

                                         6
153 S.W.3d 54, 57 (Tex. 2004). Disqualification is a measure that can cause

immediate harm by depriving a party of its chosen counsel and disrupting court

proceedings. See id. Because it is a severe remedy, trial courts must adhere to an

exacting standard when determining whether to disqualify an attorney. See Spears

v. Fourth Court of Appeals, 797 S.W.2d 654, 656 (Tex. 1990) (orig. proceeding).

Mere allegations of unethical conduct or evidence showing a potential violation of

a disciplinary rule will not suffice under this standard. See id.

      When, as here, the trial court has not afforded the attorney and her client the

basic requirements of due process before ordering disqualification by providing the

parties with notice and a hearing, the exacting standards required for

disqualification have not been met. See, e.g., In re Lopez, 286 S.W.3d 408, 411–12

(Tex. App.—Corpus Christi 2008, orig. proceeding) (directing trial court to vacate

ruling disqualifying counsel because party was entitled to notice and a hearing

prior to a ruling disqualifying her counsel); In re Chonody, 49 S.W.3d 376, 380 &

n.1 (Tex. App.—Fort Worth 2000, orig. proceeding) (holding that that the trial

court has no discretion to disqualify attorney without sufficient evidence presented,

on notice and hearing, proving that counsel is disqualified). Thus, we hold that the

trial court abused its discretion when it disqualified Schwab-Radcliffe from

representing Ryan in the underlying divorce action and from representing clients in




                                           7
family law cases in the County Court at Law No. 3 while she serves as an associate

judge in the district court.5

                                   Contempt Order

      Relators also challenge the trial court’s October 10, 2012 order holding

Schwab-Radcliffe in contempt for violating the October 3, 2012 disqualification

order. Contempt orders that do not involve confinement may be reviewed by a

petition for writ of mandamus. See In re Long, 984 S.W.2d 623, 625 (Tex. 1999).

Here, because we have held that the trial court abused its discretion when it signed

the orders disqualifying Schwab-Radcliffe, it follows that the trial court also

abused its discretion when it signed the contempt order.

                                       Conclusion

      For the reasons discussed, we conditionally grant the requested mandamus

relief in each original proceeding. We direct the trial court judge, the Honorable

Christopher Dupuy, to vacate the October 3, 2012 order disqualifying Schwab-

Radcliffe and October 15, 2012 standing order of disqualification by January 2,

2013. We further direct the trial court judge to vacate the October 10, 2012

contempt order disqualification by January 2, 2013. We will issue writ only if the



5
      Our holding should not be interpreted to suggest that Schwab-Radcliffe should or
      should not be disqualified, only that the trial court has no discretion to disqualify
      Schwab-Radcliffe without notice and a proper hearing. See In re Chonody, 49
S.W.3d 376, 380 n.1 (Tex. App.—Fort Worth 2000, orig. proceeding).
                                             8
trial court judge fails to do so.



                                            Laura Carter Higley
                                            Justice


Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        9